MEMORANDUM *
John C. Jeffers appeals from the district court’s denial of his motion to withdraw his plea of guilty. His only argument on appeal is that the district court should have found that his misunderstanding regarding the sureties’ homes was a fair and just reason supporting the withdrawal of his plea.1 “As a general rule, an appellate court will not hear an issue raised for the first time on appeal.” Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992). An argument is waived unless “raised sufficiently for the trial court to rule on it.” Id. at 515 (internal citations and quotations omitted). Accordingly, it is not sufficient for a party to raise the facts underlying his claim without making the appropriate legal argument. A-1 Ambulance Serv., Inc. v. County of Monterey, 90 F.3d 333, 338-39 (9th Cir.1996).
Jeffers did not raise his current legal argument before the lower court, as required by Whittaker. Jeffers made no mention of the sureties’ properties in any of his filings before the court. Although Jeffers, in his testimony, stated that the sureties’ homes were a reason that he pled guilty, he did not state that his confusion regarding the homes was his reason for withdrawing his plea. Accordingly, we hold that Jeffers’ argument is waived.
Jeffers does not argue that any exceptions to waiver apply to his case. We *644agree that no exceptions apply and decline to reach the merits of his claim.
The district court’s denial of defendant’s motion is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Jeffers seems to have abandoned the argument he made before the district court—that ineffective assistance of counsel justified the plea withdrawal.